          Case 1:20-cr-00364-KPF Document 19 Filed 12/28/20 Page 1 of 2
                                          U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                        December 28, 2020


By ECF



                                                           MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

   Re:     United States v. Esteban Miranda, 20 CR 364 (KPF)

Dear Judge Failla,

        The Government respectfully submits this letter on behalf of the parties to request an
adjournment of the conference previously scheduled for January 5, 2021 and an accompanying
exclusion of time under the Speedy Trial Act. The parties understand that the Court is no longer
available on January 5, 2021 but that both the Court and the parties are available on January 22,
2021, and accordingly the parties request an adjournment to that date. Further, with the consent
of the defendant, the Government respectfully requests an exclusion of time under the Speedy Trial
Act from January 5, 2021 through January 22, 2021 or the date of any granted adjournment of the
conference pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interests of the defendant and
the public in a speedy trial are outweighed here by the ends of justice served by allowing the parties
to come before the Court at a time when the parties and the Court are all available, through which
time the defendant may continue to prepare and discuss with the Government certain mitigation
materials previously raised with the Court amidst the circumstances of the ongoing national
emergency declared in response to the coronavirus pandemic.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney


                                           By:
                                                 Thomas John Wright
                                                 Assistant United States Attorney
                                                 (212) 637-2295

cc: Tamara Giwa (Counsel for Defendant Esteban Miranda) (by ECF)
              Case 1:20-cr-00364-KPF Document 19 Filed 12/28/20 Page 2 of 2
Application GRANTED. The conference scheduled for January 5, 2021, is hereby
ADJOURNED to January 22, 2021, at 9:00 a.m.

It is further ORDERED that time is excluded under the Speedy Trial Act between
January 5, 2021, and January 22, 2021. The Court finds that the ends of
justice served by excluding such time outweigh the interests of the public and
the defendant in a speedy trial because it will allow the parties to come
before the Court at a time when the parties and the Court are all available,
and will permit defense counsel to continue to prepare and discuss certain
mitigation materials with the Government.

Dated:    December 28, 2020            SO ORDERED.
          New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
